35 A.3d 674 (2012)
209 N.J. 88
In the Matter of John E. TIFFANY, an Attorney at Law (Attorney No. XXXXXXXXX).
M-919 September Term 2011, (069888)
Supreme Court of New Jersey.
February 8, 2012.
Prior report: 208 N.J. 592, 34 A.3d 775.

ORDER
The Court on January 25, 2012, having ordered that JOHN E. TIFFANY of HACKENSACK, who was admitted to the bar of this State in 1992, be reinstated to the practice of law effective immediately based on respondent's representations to the Court that he had satisfied the fee arbitration award in District Docket No. VI-2011-0346F and paid a monetary sanction to the Disciplinary Oversight Committee as ordered by the Court on September 19, 2011;
*675 And subsequent to the filing of the Order of reinstatement to practice, it having been reported to the Court that the checks issued by respondent in payment of the arbitration award and the sanction were not paid due to insufficient funds in respondent's account;
And good cause appearing;
It is ORDERED that the Order filed January 25, 2012, reinstating JOHN E. TIFFANY to practice is hereby vacated and respondent is temporarily suspended from the practice of law, effective immediately, pending his payment of the fee arbitration award in District Docket No. VI-2011-0346F and the sanction of $500 to the Disciplinary Oversight Committee by certified check or money order, and until the further Order of the Court; and it is further
ORDERED that JOHN E. TIFFANY be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 governing suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.